Citation Nr: 1031133	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a separate compensable rating for arthritis of 
the right knee.  

2.  Entitlement to a separate compensable rating for arthritis of 
the left knee.  

3.  Entitlement to an increased evaluation for L5-S1 herniated 
disc and lumbar spondylosis, currently evaluated as 60 percent 
disabling.

4.  Entitlement to an initial evaluation greater than 20 percent 
for right lower extremity clinical lumbar radiculopathy.

5.  Entitlement to an initial evaluation greater than 10 percent 
for left lower extremity clinical lumbar radiculopathy.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to November 
2002.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in San Juan, the Commonwealth of Puerto Rico 
(RO).  

A February 2005 rating decision increased the rating for 
bilateral knee arthritis to 20 percent.  In light of action taken 
herein, the Board has recharacterized the issues on appeal as set 
forth on the first page of this decision. 

The issues concerning an increased evaluation for L5-S1 herniated 
disc and lumbar spondylosis, an initial evaluation greater than 
20 percent for right lower extremity clinical lumbar 
radiculopathy, and an initial evaluation greater than 10 percent 
for left lower extremity clinical lumbar radiculopathy are 
addressed in the remand portion of the decision below and are 
again remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

The evidence shows that flexion of each of the Veteran's knees is 
limited to 125 degrees by pain.  




CONCLUSIONS OF LAW

1.  The criteria have been met for a separate 10 percent rating 
and no more for arthritis of the right knee.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).  

2.  The criteria have been met for a separate 10 percent rating 
and no more for arthritis of the left knee.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claims addressed herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2004 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication of 
the claim).  Specifically, the RO's letter informed the Veteran 
of what evidence was required to substantiate his claims for an 
increased disability rating and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with medical 
examinations to determine the current severity of his bilateral 
knee disorders.  38 C.F.R. § 3.159(c)(4).  Specifically, the 
December 2004 and August 2008 VA examinations for joints were 
adequate for evaluation purposes.  The VA examiners reviewed the 
Veteran's claims folder, discussed the history of the Veteran's 
conditions, conducted an examination of the Veteran, and elicited 
information from him concerning the functional aspects of his 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  In addition, the Veteran 
has neither advanced an argument that either of the VA 
examinations was deficient in any respect, nor that he was 
prejudiced thereby.  Thus, the Board finds the examinations 
conducted in this matter to be sufficient to determine the 
severity of the Veteran's bilateral knee disabilities.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Veteran has been afforded two VA compensation examinations 
during the course of this appeal, in December 2004 and August 
2008.  VA treatment records dated from January 2005 through March 
2009 are essentially silent for complaints or clinical findings 
regarding the Veteran's knees.  The December 2004 examiner noted 
the Veteran's complaints of off and on moderate-to-severe 
bilateral knee pain radiating from anterior to posterior, with 
frequent numbness and loss of strength.  The Veteran reported 
that when he would have pain, it would last an average of 14-16 
hours of a day.  He indicated that exposure to cold, as well as 
bending and standing for 30 minutes, would precipitate the pain.  
The Veteran denied the need for assistive devices.  In describing 
the effect of the knee disability on his daily activities, the 
Veteran stated that he could not participate in sporting 
activities, including bicycling.  On examination, flexion of both 
knees was accomplished from 0 to 125 degrees.  There was no 
objective evidence of edema, effusion, instability, weakness, 
redness, heat, abnormal movement, or guarding of movement of 
either knee.  Crepitation was noted in both knees, and there was 
tenderness to palpation of the suprapatellar areas posteriorly.  
However, the examiner commented that motion of both knees was 
painful "from the first degree to the last degree of the range 
of motion measured today," and that there was objective evidence 
of the pain.  The examiner also indicated that the Veteran was 
further limited by pain and fatigue following repetitive use of 
his knees.  Additionally, both knees were noted to be stable and 
his gait was reported to be normal.  

The Veteran reported to the August 2008 VA examiner that he had 
pain and swelling in his knees when walking, especially walking 
up stairs, with the left knee hurting "a little more" than the 
right.  He indicated that he occasionally used a brace for his 
knees.  The Veteran stated that he could stand for only 15-30 
minutes and could walk less than a mile.  He also reported 
stiffness, instability, and giving way of both knees.  In 
addition, the Veteran stated that he would experience severe 
flare-ups of the condition weekly.  

On examination, the Veteran was noted to walk with an antalgic 
gait.  Range of motion of both knees was recorded from 0 to 140 
degrees, with pain beginning at 125 degrees.  The examiner 
indicated that there was no additional limitation of motion on 
repetitive use.  Further, there was no instability of either 
knee, although the examiner reported abnormal tracking of both 
patellae, with subpatellar tenderness.  X-rays of both knees were 
interpreted as showing no radiographic abnormality.  The examiner 
described the effect of the knee disabilities on the Veteran's 
occupational activities as "significant," with decreased 
concentration and problems with lifting and carrying due to pain.  
However, the examiner also indicated that the disabilities had no 
effect on the Veteran's other daily activities, except for a mild 
impact on chores, exercise, recreation, and travel, and a severe 
impact on sports.  

The Veteran filed his present claim seeking an increased 
evaluation for his service-connected osteoarthropathy of both 
knees in October 2004.  A rating decision in February 2005 
increased the rating for the service-connected disability from 
10 percent to 20 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  Diagnostic Code 5003 
states that for degenerative arthritis, with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent rating is to be assigned.  In this regard, although x-
rays of the Veteran's knees in August 2008 were reportedly 
normal, x-rays in September 2002 showed mild osteoarthropathy of 
both knees.  

However, examiners in both December 2004 and August 2008 noted 
that movement of both of the Veteran's knees was painful.  VA's 
regulations state that a painful, unstable, or malaligned joint, 
due to healed injury, is entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of leg extension 
warrants a noncompensable rating if limited to five degrees, a 10 
percent rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II 
(2009) (showing normal leg flexion and extension as between 0 
degrees and 140 degrees).  

The December 2004 examiner indicated that motion of both of the 
Veteran's knees was painful "from the first degree to the last 
degree of the range of motion measured today;" however, the 
Veteran's gait in particular, were normal.  The August 2008 
examiner found that flexion of both knees was full, but with pain 
beginning at 125 degrees.  Further, the August 2008 examiner 
reported that the Veteran's gait was antalgic, a finding which is 
more appropriate in the presence of concurrent painful motion.  

Affording the Veteran the benefit of the doubt, with demonstrated 
limitation of flexion to 125 degrees by pain, the Board finds 
that a 10 percent rating - the minimum compensable rating 
available for the knee joint - is warranted under Code 5260 for 
each of the Veteran's service-connected knees.  In the absence of 
further limitation of flexion; however, a higher rating may not 
be assigned.  

Moreover, although the December 2004 examiner noted that the 
Veteran experienced additional limitation of motion by pain and 
fatigue on repetitive use of his knees, the degree of additional 
range of motion loss was not reported.  The August 2008 examiner 
indicated that although the range of motion of the knees was 
normal, it was limited by pain at 125 degrees, with no additional 
limitation of motion on repetitive use.  Therefore, the Board 
finds that each knee is adequately compensated by a 10 percent 
rating and that a higher rating is not warranted for either knee 
on that basis.  See 38 C.F.R. §§ 4.40, 4.45 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the medical evidence of record found normal limitation of 
extension in both the Veteran's knees, a separate compensable 
rating is not warranted on that basis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Further, because instability of 
either knee was not shown on clinical examination, a separate 
compensable rating on that basis is not warranted either.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

As noted above, in its determination that a 10 percent evaluation 
is warranted for the Veteran's service-connected left knee and a 
10 percent evaluation is warranted for his service-connected 
right knee, the Board applied the benefit of the doubt doctrine.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  However, based on the above discussion, the 
benefit of the doubt doctrine is not for application with regard 
to the assignment of ratings in excess of the 10 percent assigned 
herein, as the preponderance of the evidence is against such 
assignment.


ORDER

A separate 10 percent rating is assigned for arthritis of the 
right knee, subject to the law and regulations governing the 
award of monetary benefits.  

A separate 10 percent rating is assigned for arthritis of the 
left knee, subject to the law and regulations governing the award 
of monetary benefits.  
REMAND

Pursuant to the Board's January 2009 remand, additional VA 
treatment records were obtained, showing that the Veteran 
underwent repeat L5-S1 laminectomy/discectomy in December 2008.  
The records do not contain a report of a complete examination of 
the disability subsequent to the surgery, but they do indicate 
that the Veteran experienced symptomatic improvement after the 
surgery.  Therefore, he must be afforded another examination to 
evaluate the current extent and severity of his service-connected 
lumbar spine disability and the associated bilateral lower 
extremity radiculopathy.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
request the names and addresses of all 
doctors and medical care facilities that 
have examined or treated him for his 
service-connected lumbar spine disability 
and his bilateral lower extremity 
radiculopathy during the pendency of this 
appeal.  Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.  


2.  After all requested treatment records 
are obtained, the Veteran must be afforded 
the appropriate VA examination(s) to 
determine the current severity of his 
service-connected lumbar spine disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  As to all information 
requested below, a complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, it 
must be so stated.  The report prepared 
must be typed.  

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the thoracolumbar spine, 
in degrees, noting by comparison the normal 
range of motion of the spine.  It must also 
be determined whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
Veteran's lumbar spine disorder, expressed 
in terms of the degree of additional range 
of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  

The examiner must also report any 
neurological complaints or findings 
attributable to the bilateral lower 
extremity radiculopathy associated with the 
Veteran's lumbar spine disorder.  It must 
also be noted whether the Veteran 
experiences any incapacitating episodes due 
to his lumbosacral spine degenerative disc 
disease, as defined by 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009), and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.  

4.  The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the Veteran must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


